Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Response to Arguments 
1.	a.	Applicant's arguments, filed on 09/28/2021 have been considered and are persuasive.
	b.	Applicant filed Notice of Appeal on 07/28/2021 however, decision was not made before the Applicant file the Appeal Brief on 09/28/2021. 

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s reason for allowance:
a.          Regarding claims 1, 19 and 20, the combination of Bendlin and Chang fails to teach, suggest or make obvious by disclosing all the claimed limitations in claims 1, 19 and 20. Therefore, claims 1, 19 and 20 are allowable. 

b.	The rest of the pending dependent claims are also allowable based on their dependencies on the independent claims.

        Conclusion
  4.              Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  

          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.